DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-16 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system for discovering business processes, the system is configured to: receive multimodal event data from a plurality of sources, the multimodal event data including a plurality of event instances; associate the multimodal event data with a vector representation, such that the plurality of event instances is represented as a plurality of event vectors; correlate the plurality of event vectors to identify one or more processes; and generate a process model script for the one or more processes. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” This is a form of “mathematical relationships” because the system is organizing information through mathematical correlations to identify a process. If a claim limitation, under its broadest reasonable interpretation, covers “mathematical relationships,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: an unsupervised learning, and a non-transitory computer readable medium.
The unsupervised learning is merely used for predicting one or more processes from the vectorized data (Paragraph 0033). The non-transitory computer readable medium is merely used for storing instructions (Paragraph 0005). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “unsupervised learning” and “non-transitory computer-readable medium” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the unsupervised learning is merely indicating a “particular technology environment” in which to apply a judicial exception, which includes limiting the abstract idea of collecting information (e.g. colleting input data), analyzing it (e.g. correlating the plurality of event vectors to identify one or more processes), and displaying certain 
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a process model script for the one or more processes. The specification shows that the unsupervised learning is merely used for predicting one or more processes from the vectorized data (Paragraph 0033). The non-transitory computer readable medium is merely used for storing instructions (Paragraph 0005). In this case, the unsupervised learning is merely used as a tool to perform an abstract idea. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 9
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 9 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 9 recites: A method for discovering business processes, the method comprising: receiving multimodal event data from a plurality of sources, the multimodal event data including a plurality of event instances; associating the multimodal event data with a vector representation, such that the plurality of event instances is represented as a plurality of event vectors; correlating the plurality of event vectors to identify one or more processes; and generating a process model script for the one or more processes. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” This is a form of “mathematical relationships” because the method is organizing information through mathematical correlations to identify a process. If a claim limitation, under its broadest reasonable interpretation, covers “mathematical relationships,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 9 includes an additional element: an unsupervised learning.
The unsupervised learning is merely used for predicting one or more processes from the vectorized data (Paragraph 0033). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). This element of “unsupervised learning” is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the unsupervised learning is merely indicating a “particular technology environment” in which to apply a judicial exception, which includes limiting the abstract idea of collecting information (e.g. colleting input data), analyzing it (e.g. correlating the plurality of event vectors to identify one or more processes), and displaying certain results (e.g. generating a process model script).  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a process model script for the one or more processes. The specification shows that the unsupervised learning is merely used for predicting one or more processes from the vectorized data (Paragraph 0033). In this case, the unsupervised learning is merely used as a tool to perform an abstract idea. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Dependent claims 2-3 and 10-11 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying how correlation is used for determining a similarity or dissimilarity between the first process matrix and the second process matrix. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which include “mathematical relationships.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into “mathematical concepts.”
Dependent claims 4 and 12 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a long short term memory (LSTM) neural network. The LSTM neural network is merely used for correlating the plurality of event vectors (Paragraph 0033). The LSTM neural network is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the LSTM neural network is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 5-8 and 13-16 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein the process model script includes one or more directed graphs; wherein the process model script is a robotic process automation (RPA) script; wherein the plurality of sources includes two or more selected from the group consisting of: one or more Internet Information Services (IIS) log files, one or more Apache log file, one or more application log files, one or more standard operating procedure (SOP) manuals, one or more screen capture logs, one or more keystroke logs, one or more business process documents (BPDs); and wherein the process model script identifies higher probability processes in the one or more processes. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which include “mathematical relationships.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into “mathematical concepts.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Dechu et al. (US 2020/0320383 A1).
Regarding claim 1, Dechu et al. discloses a system for discovering business processes using unsupervised learning (Abstract, Methods, systems, and computer program products for complete trace prediction of process instance using multimodal attributes are provided herein. A computer-implemented method includes receiving a request to resolve an issue related to a product and/or a service, wherein the request comprises multimodal data corresponding to at least two modalities; creating a case based on the request, wherein the case comprises a plurality of case attributes corresponding to (i) queue state information related to a status of other pending requests and (ii) the multimodal data; generating a vector representation for the case based on the plurality of case attributes; providing the vector representation as input to a joint machine learning model to determine a sequence of events for resolving the issue, wherein the joint machine learning model is trained based at least in part on prior requests and sequences of events corresponding to the prior requests; Paragraph 0019, The historical event logs 110 are also provided as input to an event embedding encoder 112. The event embedding encoder 112 encodes events from the historical event logs 110 to create event embeddings (e.g., vector representations of events). For example, the event embedding encoder 112 learns an unsupervised embedding for each event as in Act2Vec, and the unsupervised task is used to predict an event from its context), the system including a non-transitory computer-readable medium storing computer-executable instructions thereon such that when the instructions are executed (Paragraph 0042, A data processing system suitable for storing and/or executing program code will include at least one processor 602 coupled directly or indirectly to memory elements 604 through a system bus 610. The memory elements can include local memory employed during actual implementation of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during implementation), the system is configured to: 
receive multimodal event data from a plurality of sources, the multimodal event data including a plurality of event instances (Paragraph 0015, An embodiment described herein includes predicting a complete trace for a process instance (such as a business process, for example) using multi-modal inputs available at the time the process instance is initiated. The multimodal inputs may include, for example, case features, images, comments, queue features, etc. Additionally, at least one of the example embodiments described herein includes learning a joint machine learning model that takes multimodal inputs in vector form);
associate the multimodal event data with a vector representation, such that the plurality of event instances is represented as a plurality of event vectors (Paragraph 0015, An embodiment described herein includes predicting a complete trace for a process instance (such as a business process, for example) using multi-modal inputs available at the time the process instance is initiated. The multimodal inputs may include, for example, case features, images, comments, queue features, etc. Additionally, at least one of the example embodiments described herein includes learning a joint machine learning model that takes multimodal inputs in vector form; Paragraph 0017, FIG. 1 is a diagram illustrating a system architecture, according to an embodiment of the invention. By way of illustration in FIG. 1, a vector embedding generator 104 generates vector embeddings for multimodal data 102. As an example, the multimodal data 102 may include data relating to images, comments, audio, video, etc. The vector embedding generator 104 may generate one or more vector embeddings for each type of data); 
correlate the plurality of event vectors using unsupervised learning to identify one or more processes (Paragraph 0019, The historical event logs 110 are also provided as input to an event embedding encoder 112. The event embedding encoder 112 encodes events from the historical event logs 110 to create event embeddings (e.g., vector representations of events). For example, the event embedding encoder 112 learns an unsupervised embedding for each event as in Act2Vec, and the unsupervised task is used to predict an event from its context; Paragraph 0020, The system architecture depicted in FIG. 1 also includes a joint model trainer 114 comprising a case embedding generator 116 and an event sequence prediction model 118. The case embedding generator 116 generates case vectors for each case based on the vector embeddings of the multimodal data 102, the vectors generated by the queue state embedding generator 108, and the vectors generated by the event embedding encoder 112. For example, the vector embeddings of the multimodal data, the queue state, and the events may be concatenated to generate and/or obtain one vector for each case; Paragraph 0021, The case vectors are provided as input to the event sequence prediction model 118. The event sequence prediction model 118 learns associations between the cases and complete traces based on the case vectors and the event embeddings. The joint model trainer 114 outputs the trained joint model 120); 
and generate a process model script for the one or more processes (Paragraph 0021, The case vectors are provided as input to the event sequence prediction model 118. The event sequence prediction model 118 learns associations between the cases and complete traces based on the case vectors and the event embeddings. The joint model trainer 114 outputs the trained joint model 120); Paragraph 0022, The sequential event predictor 126 determines a complete trace 128 for the new case document 122 using the trained joint model 120. In the example depicted in FIG. 1, the complete trace 128 includes five sequential events (i.e., E1, E2, 3, E4 and E5), wherein the last event (i.e., E5) corresponds to an end of trace (EOT) event).
Regarding claim 9, Dechu et al. discloses a method for discovering business processes using unsupervised learning (Abstract, Methods, systems, and computer program products for complete trace prediction of process instance using multimodal attributes are provided herein. A computer-implemented method includes receiving a request to resolve an issue related to a product and/or a service, wherein the request comprises multimodal data corresponding to at least two modalities; creating a case based on the request, wherein the case comprises a plurality of case attributes corresponding to (i) queue state information related to a status of other pending requests and (ii) the multimodal data; generating a vector representation for the case based on the plurality of case attributes; providing the vector representation as input to a joint machine learning model to determine a sequence of events for resolving the issue, wherein the joint machine learning model is trained based at least in part on prior requests and sequences of events corresponding to the prior requests; Paragraph 0019, The historical event logs 110 are also provided as input to an event embedding encoder 112. The event embedding encoder 112 encodes events from the historical event logs 110 to create event embeddings (e.g., vector representations of events). For example, the event embedding encoder 112 learns an unsupervised embedding for each event as in Act2Vec, and the unsupervised task is used to predict an event from its context), the method comprising: 
receiving multimodal event data from a plurality of sources, the multimodal event data including a plurality of event instances (Paragraph 0015, An embodiment described herein includes predicting a complete trace for a process instance (such as a business process, for example) using multi-modal inputs available at the time the process instance is initiated. The multimodal inputs may include, for example, case features, images, comments, queue features, etc. Additionally, at least one of the example embodiments described herein includes learning a joint machine learning model that takes multimodal inputs in vector form);
associating the multimodal event data with a vector representation, such that the plurality of event instances is represented as a plurality of event vectors (Paragraph 0015, An embodiment described herein includes predicting a complete trace for a process instance (such as a business process, for example) using multi-modal inputs available at the time the process instance is initiated. The multimodal inputs may include, for example, case features, images, comments, queue features, etc. Additionally, at least one of the example embodiments described herein includes learning a joint machine learning model that takes multimodal inputs in vector form; Paragraph 0017, FIG. 1 is a diagram illustrating a system architecture, according to an embodiment of the invention. By way of illustration in FIG. 1, a vector embedding generator 104 generates vector embeddings for multimodal data 102. As an example, the multimodal data 102 may include data relating to images, comments, audio, video, etc. The vector embedding generator 104 may generate one or more vector embeddings for each type of data); 
correlating the plurality of event vectors using unsupervised learning to identify one or more processes (Paragraph 0019, The historical event logs 110 are also provided as input to an event embedding encoder 112. The event embedding encoder 112 encodes events from the historical event logs 110 to create event embeddings (e.g., vector representations of events). For example, the event embedding encoder 112 learns an unsupervised embedding for each event as in Act2Vec, and the unsupervised task is used to predict an event from its context; Paragraph 0020, The system architecture depicted in FIG. 1 also includes a joint model trainer 114 comprising a case embedding generator 116 and an event sequence prediction model 118. The case embedding generator 116 generates case vectors for each case based on the vector embeddings of the multimodal data 102, the vectors generated by the queue state embedding generator 108, and the vectors generated by the event embedding encoder 112. For example, the vector embeddings of the multimodal data, the queue state, and the events may be concatenated to generate and/or obtain one vector for each case; Paragraph 0021, The case vectors are provided as input to the event sequence prediction model 118. The event sequence prediction model 118 learns associations between the cases and complete traces based on the case vectors and the event embeddings. The joint model trainer 114 outputs the trained joint model 120); 
and generating a process model script for the one or more processes (Paragraph 0021, The case vectors are provided as input to the event sequence prediction model 118. The event sequence prediction model 118 learns associations between the cases and complete traces based on the case vectors and the event embeddings. The joint model trainer 114 outputs the trained joint model 120); Paragraph 0022, The sequential event predictor 126 determines a complete trace 128 for the new case document 122 using the trained joint model 120. In the example depicted in FIG. 1, the complete trace 128 includes five sequential events (i.e., E1, E2, 3, E4 and E5), wherein the last event (i.e., E5) corresponds to an end of trace (EOT) event).
Regarding claims 4 and 12, which are dependent of claims 1 and 9, Dechu et al. discloses all the limitations in claims 1 and 9. Dechu et al. further configured to correlate the plurality of event vectors using a long short term memory (LSTM) neural network (Paragraph 0021, The case vectors are provided as input to the event sequence prediction model 118. The event sequence prediction model 118 learns associations between the cases and complete traces based on the case vectors and the event embeddings. The joint model trainer 114 outputs the trained joint model 120; Paragraph 0024, In FIG. 2, iterations of the LSTM 212 correspond to LSTM 212-1 . . . LSTM 212-N, and events from the event dictionary are represented as E0 . . . EN-1. Event vectors are created for the events and are provided as input to the LSTM 212 model. In the non-limiting example shown in FIG. 2, the event vectors are created using Event2Vec. At each iteration, the LSTM 212 model outputs a probability distribution for a given event represented as log P(E1) . . . log P(EN). It is noted that each of LSTM 212-1 . . . LSTM 212-N may include multiple LSTM layers; Paragraph 0035, The joint machine-learning model may include two or more of: a convolutional neural network; a recurrent neural network; and a long short-term memory (LSTM) network).
Regarding claims 7 and 15, which are dependent of claims 1 and 9, Dechu et al. discloses all the limitations in claims 1 and 9. Dechu et al. further discloses wherein the plurality of sources includes two or more selected from the group consisting of: one or more Internet Information Services (IIS) log files, one or more Apache log file, one or more application log files, one or more standard operating procedure (SOP) manuals, one or more screen capture logs, one or more keystroke logs, one or more business process documents (BPDs) (Paragraph 0017, FIG. 1 is a diagram illustrating a system architecture, according to an embodiment of the invention. By way of illustration in FIG. 1, a vector embedding generator 104 generates vector embeddings for multimodal data 102. As an example, the multimodal data 102 may include data relating to images, comments, audio, video, etc. The vector embedding generator 104 may generate one or more vector embeddings for each type of data; Paragraph 0019, The historical event logs 110 are also provided as input to an event embedding encoder 112. The event embedding encoder 112 encodes events from the historical event logs 110 to create event embeddings (e.g., vector representations of events). For example, the event embedding encoder 112 learns an unsupervised embedding for each event as in Act2Vec, and the unsupervised task is used to predict an event from its context; It can be noted that the claim language is written in alternative form.  The limitation taught by Dechu et al. is based on “one or more application log files" and “one or more screen capture logs.” Examiner notes that an event log is an application log file and an image is a screen capture log).
Regarding claims 8 and 16, which are dependent of claims 1 and 9, Dechu et al. discloses all the limitations in claims 1 and 9. Dechu et al. further discloses wherein the process model script identifies higher probability processes in the one or more processes (Paragraph 0024, In FIG. 2, iterations of the LSTM 212 correspond to LSTM 212-1 . . . LSTM 212-N, and events from the event dictionary are represented as E0 . . . EN-1. Event vectors are created for the events and are provided as input to the LSTM 212 model. In the non-limiting example shown in FIG. 2, the event vectors are created using Event2Vec. At each iteration, the LSTM 212 model outputs a probability distribution for a given event represented as log P(E1) . . . log P(EN). It is noted that each of LSTM 212-1 . . . LSTM 212-N may include multiple LSTM layers; Paragraph 0029, The additional details from the image(s) and comments provided by the customer for each case may be used to one or more of: (i) train the joint machine learning model (120) to consider these features and (ii) to predict the complete trace of the events that are likely to happen and preemptively perform one or more corrective actions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dechu et al. (US 2020/0320383 A1), in view of Liu (US 2017/0177703 A1).
Regarding claims 2 and 10, which are dependent of claims 1 and 9, Dechu et al. discloses all the limitations in claims 1 and 9. Dechu et al. further configured to correlate the plurality of event vectors by: joining a first subset of the plurality of event vectors to create a first process matrix, joining a second subset of the plurality of event vectors to create a second process matrix, determining a similarity between the first process matrix and the second process matrix, … (Paragraph 0032, In accordance with at least one example embodiment, the determination of the sequence of event considers one or more of: case-specific attributes, process-oriented attributes, importance of a given case and similarities between a given case and other cases. Case-specific attributes may include, for example, the amount of an item, vendor name of the item, category type of the item, etc. Process-oriented attributes may include, for example, sequence of actions taken on the issue, comments corresponding to specific actions taken, etc. The importance of a given case may relate to whether the customer is, for example, a frequent or a high-value customer when the current issue is raised. Similarities between a given case and other cases may correspond to a number of issues raised in the other cases that are similar to an issue of the given case within a certain time frame (e.g., within a day, month, etc.), and a number of actions (e.g., process steps) taken on all such issues).
Although Dechu et al. discloses all the limitations above and similarities between sequence of actions taken on the issue, Dechu et al. does not specifically disclose wherein the similarity is measured as a dot product between the first process matrix and the second process matrix, and identifying that the first process matrix and the second process matrix refer to a same process in the one or more processes based on the similarity being below a threshold.
However, Liu discloses to correlate the plurality of event vectors by: joining a first subset of the plurality of event vectors to create a first process matrix, joining a second subset of the plurality of event vectors to create a second process matrix, determining a similarity between the first process matrix and the second process matrix, the similarity measured as a dot product between the first process matrix and the second process matrix, and identifying that the first process matrix and the second process matrix refer to a same process in the one or more processes based on the similarity being below a threshold (Paragraph 0047, In some embodiments, in generating the set of shared semantic vectors, the vector component 222 determines a semantic similarity measured by a similarity function. In some instances, the similarity function is a cosine similarity function. The cosine similarity may be a dot product modified by a normalization of the dot products of the vectors. For example, the semantic similarity measure may be represented as X*Y (∥X∥*∥Y∥), where X is the source vector and Y is the target vector. Each vector X and Y may be floating points with n dimensions. X*Y may be the sum of the n dimensional floating points for the X vector and the Y vector. ∥X∥ may be a normalization of the dot product of the X vector. ∥Y∥ may be a normalization of the dot product of the Y vector. Although described in a specified embodiment with respect to cosine similarity functions, it should be understood that the semantic similarity may be determined by any suitable manner; Paragraph 0048, After generating a representation for each term of the one or more first categories and one or more second categories, the vector component 222 compares one or more terms for a specified first category of the one or more first categories to one or more terms for a specified second category of the one or more second categories using the cosine similarity function. The cosine similarity function may measure a similarity between two or more semantic vectors (e.g., vector representations of terms of each category). In some embodiments, the two or more semantic vectors may be non-zero vectors between which the cosine similarity function measures the cosine of the angle between the two or more vectors. In some embodiments, vectors are determined to be similar where the cosine of the angle between vectors is between zero and one in a positive space. In some instances, cosine similarity may be additionally determined when the cosine of the angle between vectors is above a predetermined threshold; Paragraph 0050, In various embodiments, the mapping is performed by learning the semantic similarity between a source sequence and a target sequence. In example embodiments, the semantic similarity, also referred to as semantic relevance, may be measured by a cosine similarity function sim (X, Y), where X represents the semantic vector of source sequence (i.e., derived from the seller's taxonomy) and Y represents the semantic vector of target sequence (i.e., derived from the category tree of the publication system). Both X and Y represent points in the shared semantic vector space. The output of the cosine similarity function represents how close those two points in the shared semantic vector space, i.e., how semantically similar between the source sequence and the target sequence. Generally, the best matched category of Y has the highest similarity score to X. The source sequence vector and target sequence vector have the same number of dimensions. For example, the source sequence represents an entry on the seller's inventory list (e.g., the seller's taxonomy entry and the item title) and the target sequence represents a category tree path (root-to-leaf) used by the publication system. In various embodiments, the target sequence is pre-computed before runtime and the source sequence is computed during runtime and then compared to the target sequence during runtime).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the similarities between a first process matrix and a second process matrix are determined of the invention of Dechu et al. to further specify that the similarities are determined using a cosine similarity function of the invention of Liu because doing so would allow the system to determine similarity between two vectors when the cosine of the angle between vectors is above a predetermined threshold (See Liu, Paragraph 0048). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 11, which are dependent of claims 1 and 9, Dechu et al. discloses all the limitations in claims 1 and 9. Dechu et al. further configured to correlate the plurality of event vectors by: joining a first subset of the plurality of event vectors to create a first process matrix, joining a second subset of the plurality of event vectors to create a second process matrix, determining a similarity between the first process matrix and the second process matrix, … (Paragraph 0032, In accordance with at least one example embodiment, the determination of the sequence of event considers one or more of: case-specific attributes, process-oriented attributes, importance of a given case and similarities between a given case and other cases. Case-specific attributes may include, for example, the amount of an item, vendor name of the item, category type of the item, etc. Process-oriented attributes may include, for example, sequence of actions taken on the issue, comments corresponding to specific actions taken, etc. The importance of a given case may relate to whether the customer is, for example, a frequent or a high-value customer when the current issue is raised. Similarities between a given case and other cases may correspond to a number of issues raised in the other cases that are similar to an issue of the given case within a certain time frame (e.g., within a day, month, etc.), and a number of actions (e.g., process steps) taken on all such issues).
Although Dechu et al. discloses all the limitations above and similarities between sequence of actions taken on the issue, Dechu et al. does not specifically disclose wherein the similarity is measured as a dot product between the first process matrix and the second process matrix, and identifying that the first process matrix and the second process matrix are different processes in the one or more processes based on the similarity being above a threshold.
However, Liu discloses to correlate the plurality of event vectors by: joining a first subset of the plurality of event vectors to create a first process matrix, joining a second subset of the plurality of event vectors to create a second process matrix, determining a similarity between the first process matrix and the second process matrix, the similarity measured as a dot product between the first process matrix and the second process matrix, and identifying that the first process matrix and the second process matrix are different processes in the one or more processes based on the similarity being above a threshold (Paragraph 0047, In some embodiments, in generating the set of shared semantic vectors, the vector component 222 determines a semantic similarity measured by a similarity function. In some instances, the similarity function is a cosine similarity function. The cosine similarity may be a dot product modified by a normalization of the dot products of the vectors. For example, the semantic similarity measure may be represented as X*Y (∥X∥*∥Y∥), where X is the source vector and Y is the target vector. Each vector X and Y may be floating points with n dimensions. X*Y may be the sum of the n dimensional floating points for the X vector and the Y vector. ∥X∥ may be a normalization of the dot product of the X vector. ∥Y∥ may be a normalization of the dot product of the Y vector. Although described in a specified embodiment with respect to cosine similarity functions, it should be understood that the semantic similarity may be determined by any suitable manner; Paragraph 0048, After generating a representation for each term of the one or more first categories and one or more second categories, the vector component 222 compares one or more terms for a specified first category of the one or more first categories to one or more terms for a specified second category of the one or more second categories using the cosine similarity function. The cosine similarity function may measure a similarity between two or more semantic vectors (e.g., vector representations of terms of each category). In some embodiments, the two or more semantic vectors may be non-zero vectors between which the cosine similarity function measures the cosine of the angle between the two or more vectors. In some embodiments, vectors are determined to be similar where the cosine of the angle between vectors is between zero and one in a positive space. In some instances, cosine similarity may be additionally determined when the cosine of the angle between vectors is above a predetermined threshold; Paragraph 0050, In various embodiments, the mapping is performed by learning the semantic similarity between a source sequence and a target sequence. In example embodiments, the semantic similarity, also referred to as semantic relevance, may be measured by a cosine similarity function sim (X, Y), where X represents the semantic vector of source sequence (i.e., derived from the seller's taxonomy) and Y represents the semantic vector of target sequence (i.e., derived from the category tree of the publication system). Both X and Y represent points in the shared semantic vector space. The output of the cosine similarity function represents how close those two points in the shared semantic vector space, i.e., how semantically similar between the source sequence and the target sequence. Generally, the best matched category of Y has the highest similarity score to X. The source sequence vector and target sequence vector have the same number of dimensions. For example, the source sequence represents an entry on the seller's inventory list (e.g., the seller's taxonomy entry and the item title) and the target sequence represents a category tree path (root-to-leaf) used by the publication system. In various embodiments, the target sequence is pre-computed before runtime and the source sequence is computed during runtime and then compared to the target sequence during runtime).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the similarities between a first process matrix and a second process matrix are determined of the invention of Dechu et al. to further specify that the similarities are determined using a cosine similarity function of the invention of Liu because doing so would allow the system to determine dissimilarity between two vectors when the cosine of the angle between vectors is below a predetermined threshold (See Liu, Paragraph 0048). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dechu et al. (US 2020/0320383 A1), in view of Dasgupta et al. (US 10592544 B1).
Regarding claims 5 and 13, which are dependent of claims 1 and 9, Dechu et al. discloses all the limitations in claims 1 and 9. Although Dechu et al. discloses a process model script (Paragraphs 0021-0022), Dechu et al. does not specifically disclose wherein the process model script includes one or more directed graphs.
However, Dasgupta et al. discloses wherein the process model script includes one or more directed graphs (Figure 8, lines 12-32, The process modeling engine 134 may perform process mining to generate one or more event sequences related to a target process associated with the domain 110. An event sequence may include one or more events that are labeled with timestamps and are arranged in accordance with the timestamps. In a process mining, event sequences may be constructed through various sources, including the unstructured sources 112, the master data 114, and the transaction data 118. A process model may combine multiple similar transactions (e.g. sales transactions of the same type of products to a different customer, productions of the same items by different manufacturing plants). Although the transactions included may be similar, a process model may include branches that indicate variations in those transactions. Each transaction may include one or more event sequences that are extracted from unstructured sources 112 and transaction data 118. A process model may include data representing a directed and branched graph. At least a branch in the graph corresponds to one of the event sequences extracted from the domain 110. The process modeling will be discussed in more details in association with FIGS. 5-7).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the process model script of the invention of Dechu et al. to further specify wherein the process model script includes one or more directed graphs of the invention of Dasgupta et al. because doing so would allow the system to graph at least one of the event sequences generated from the activity time sequence (See Dasgupta et al., Column 2, lines 1-25). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dechu et al. (US 2020/0320383 A1), in view of Ramamurthy et al. (US 2019/0324781 A1).
Regarding claims 6 and 14, which are dependent of claims 1 and 9, Dechu et al. discloses all the limitations in claims 1 and 9. Although Dechu et al. discloses a process model script (Paragraphs 0021-0022), Dechu et al. does not specifically disclose wherein the process model script is a robotic process automation (RPA) script.
However, Ramamurthy et al. discloses wherein the process model script is a robotic process automation (RPA) script (Paragraph 0022, The Robotic Script Generation System may capture user interactions (e.g., process steps) in a Graphical User Interface (GUI) based application. The captured process steps may relate to user actions performed in the GUI to execute an activity in an application. The captured process steps may then be used in training a first Artificial Neural Network (ANN) to determine variations of process steps for performing the activity. Based on the determined variations, a set of process steps may then be determined. Further, based on the determined set of process steps, robotic scripts may be generated for performing the activity. Furthermore, the robotic scripts, upon execution, may automatically execute the set of process steps to perform the activity in the software application)..
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the process model script of the invention of Dechu et al. to further specify wherein the process model script is a robotic process automation (RPA) script of the invention of Ramamurthy et al. because doing so would allow the system to generate robotic scripts for performing an activity based on the captured process steps to execute an activity in an application (See Ramamurthy et al., Paragraph 0022). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624